DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heat exchanger” disposed in the primary flow path and is aft of the turbine with inlet connected to compressor and outlet connected to turbine and second inlet and outlet connected as claimed to sCO2 recovery cycle in claims 1 and 19 must be shown or the feature(s) canceled from the claim(s).  Drawing Fig. 1 shows the heat exchanger 150 position outside of the primary flow path and not aft of the turbine 130. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 ll. 5-6 recites “the heat exchanger is disposed in the primary flowpath of a turbine engine and is aft of a turbine section” with inlet connected to compressor and outlet connected to turbine and second inlet and outlet connected as claimed to sCO2 recovery cycle which is unclear. Although in the instant specification, Para 0021 recites this limitation, there is no other additional description to show how the heat exchanger 150 is positioned with respect to the gas turbine engine. Furthermore, Drawing Fig. 2 actually shows the opposite of the claim limitation by showing the heat exchanger 150 being outside of the gas turbine engine and outside of the turbine section 130, instead of within the primary flow path and aft of the turbine section.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for transmitting rotational work” in claim 19 is interpreted to be an output shaft 102, in accordance with the specification Para 0039, 2nd paragraph, ll. 9-11, and equivalents thereof.

“the mechanical output is configured to transmit rotational work” in claim 10 is interpreted to be an output shaft 102, in accordance with the specification Para 0039, 2nd paragraph, ll. 9-11, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 10-11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held ‘791 (9014791) in view of Eleftheriou (20140260178).
Regarding claim 1
Held ‘791 discloses a gas turbine engine (104, 118, 116 Fig 1) comprising: 
a primary flowpath (primary flow annotated in Fig 1) fluidly connecting a compressor section (104), a combustor section (118), and a turbine section (116); 
a heat exchanger (102) including an first inlet (1st inlet annotated in Fig 1) connected to a high pressure compressor bleed (compressor 104 construed to be a high pressure compressor with bleed air at 1st inlet), a first outlet (1st outlet annotated in Fig 1) connected to a high pressure turbine inlet (1st outlet connected to high pressure turbine 116), wherein a secondary fluid flowpath (flowpath from 1st inlet to 1st outlet construed as the secondary fluid flow path) is defined connecting the high pressure compressor bleed to the high pressure turbine inlet; 
the heat exchanger further including a second inlet (2nd inlet annotated) fluidly connected to a supercharged CO2 (sCO2) work recovery cycle (recovery cycle annotated in Fig 1, using a working fluid being supercritical CO2, i.e. supercharged CO2, connected with heat exchanger 102, Col 3 ll. 15-18) and a second outlet (2nd outlet annotated) connected to the sCO2 work recovery cycle (2nd outlet connected to expander 106 of the work recovery cycle); and 
wherein the sCO2 work recovery cycle is an overexpanded (recovery cycle includes an expander 106 to expand the working fluid, i.e. overexpanded), recuperated (recovery cycle includes a plurality of heat exchangers 112, 114, i.e. recuperators) work recovery cycle.

    PNG
    media_image1.png
    697
    802
    media_image1.png
    Greyscale

	Held’791 is silent on the location of the heat exchanger 102 being disposed in the primary flowpath of a gas turbine engine and is aft of a turbine section of the gas turbine engine.
	However, Eleftheriou teaches a heat exchanger (30 Fig 2) being placed in the exhaust flow (52) which is along the primary flow path of the gas turbine engine (exhaust flow 52 is part of the primary flow which is from compressor to combustor to turbine and finally to the exhaust) and is aft of a turbine section (18) of the gas turbine engine.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the heat exchanger 102 in Held’791 in the primary flow path and aft 
Regarding claim 10
Held ‘791 in view of Eleftheriou discloses the heat exchanger of claim 1.
Held ‘791 further discloses wherein the overexpanded work recovery cycle (recovery cycle in Fig 1) includes a mechanical output (output shaft of expander 106), and wherein the mechanical output is configured to transmit rotational work (112f invoked, output shaft of expander 106) from the overexpanded work recovery cycle to at least one other engine system (high speed generator 10).
Regarding claim 11
	Held ‘791 in view of Eleftheriou discloses the gas turbine engine of claim 1.
Held ‘791 further discloses wherein the sCO2 work recovery cycle contains a CO2 fluid (recovery cycle annotated in Fig 1, using a working fluid being supercritical CO2, Col 3 ll. 15-18) and the CO2 fluid is maintained at at least a supercritical point throughout an entirety of the sCO2 cycle (working fluid remained in a supercritical state during the entire cycle, Col 6 ll. 28-29).
Regarding claim 19
Held ‘791 discloses a gas turbine engine (104, 118, 116 Fig 1) comprising: 
a primary flowpath (primary flow annotated in Fig 1) fluidly connecting a compressor section (104), a combustor section (118), and a turbine section (116); 
a heat exchanger (102) including an first inlet (1st inlet annotated in Fig 1) connected to a high pressure compressor bleed (compressor 104 construed to be a high pressure compressor with bleed air at 1st inlet), a first outlet (1st outlet annotated in Fig 1) connected to a high pressure st outlet connected to high pressure turbine 116), wherein a secondary fluid flowpath (flowpath from 1st inlet to 1st outlet construed as the secondary fluid flow path) is defined connecting the high pressure compressor bleed to the high pressure turbine inlet; 
the heat exchanger further including a second inlet (2nd inlet annotated) fluidly connected to a supercharged CO2 (sCO2) work recovery cycle (recovery cycle annotated in Fig 1, using a working fluid being supercritical CO2, i.e. supercharged CO2, connected with heat exchanger 102, Col 3 ll. 15-18) and a second outlet (2nd outlet annotated) connected to the sCO2 work recovery cycle (2nd outlet connected to expander 106 of the work recovery cycle); and 
wherein the sCO2 work recovery cycle is an overexpanded (recovery cycle includes an expander 106 to expand the working fluid, i.e. overexpanded), recuperated (recovery cycle includes a plurality of heat exchangers 112, 114, i.e. recuperators) work recovery cycle; and
a means for transmitting rotational work (112f invoked, output shaft of expander 106 in Fig 1) from the overexpanded work recovery cycle (recovery cycle) to at least one other engine system (high speed generator 110).
Held’791 is silent on the location of the heat exchanger 102 being disposed in the primary flowpath of a gas turbine engine and is aft of a turbine section of the gas turbine engine.
	However, Eleftheriou teaches a heat exchanger (30 Fig 2) being placed in the exhaust flow (52) which is along the primary flow path of the gas turbine engine (exhaust flow 52 is part of the primary flow which is from compressor to combustor to turbine and finally to the exhaust) and is aft of a turbine section (18) of the gas turbine engine.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the heat exchanger 102 in Held’791 in the primary flow path and aft 
Regarding claim 20
	Held ‘791 in view of Eleftheriou discloses the gas turbine engine of claim 19.
Held ‘791 further discloses wherein the means includes a drive shaft (output shaft of expander 106 in Fig 1).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held ‘791 in view of Eleftheriou, as applied to claim 1, and further in view of Uechi (20170152765).
Regarding claim 2
	Held ‘791 in view of Eleftheriou discloses the heat exchanger of claim 1.
Held ‘791 is silent on wherein the high pressure compressor bleed is disposed at an outlet of the compressor section of the gas turbine engine.
However, Uechi teaches a gas turbine engine comprising a heat exchanger (54A, Fig 1) connected to a high pressure compressor bleed (bleed air from compressor 11) to a high pressure turbine inlet (turbine 31); wherein the high pressure compressor bleed is disposed at an outlet (compressor outlet annotated in Fig 1) of the compressor section of the gas turbine engine.

    PNG
    media_image2.png
    687
    754
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to extract the high pressure compressor bleed in Held ‘791 from an outlet of the compressor section of the gas turbine, as suggested and taught by Uechi, because the air at the outlet of the compressor has a higher pressure and temperature, thus can act as a more effective heat transfer medium. 
Regarding claim 3
Held ‘791 in view of Eleftheriou discloses the heat exchanger of claim 1.
Held ‘791 is silent on wherein the turbine inlet is upstream of a first turbine stage.
However, Uechi teaches a gas turbine engine comprising a heat exchanger (54A, Fig 1) connected to a high pressure compressor bleed (bleed air from compressor 11) to a high pressure turbine inlet (turbine 31); wherein the turbine inlet is upstream of a first turbine stage (cooling air enters turbine inlet upstream of turbine 1st stage annotated in Fig 1).

    PNG
    media_image3.png
    687
    754
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide cooling air from the heat exchanger to the turbine in Held ‘791 at a turbine inlet upstream of a first turbine stage, as suggested and taught by Uechi, in order to . 

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held ‘791 in view of in view of Eleftheriou, as applied to claim 1, and further in view of  Held (20120131921, “Held ’921” hereinafter).
Regarding claim 4
	Held ‘791 in view of Eleftheriou discloses the gas turbine engine of claim 1.
Held ‘791 further discloses wherein the sCO2 work recovery cycle comprises a turbine (expander 106 Fig 1) having a working fluid turbine inlet (WF turbine inlet annotated) connected to the second outlet (2nd outlet) of the heat exchanger (102) and a spent working fluid turbine outlet (spent WF turbine outlet annotated) connected to a working fluid compressor inlet (inlet annotated in Fig 1) of a working fluid compressor (108), the working fluid compressor (108) further including a working fluid compressor outlet (compressor 108 outlet) connected to the second inlet  (2nd inlet) of the heat exchanger (102).
	Held ‘791 is silent on an overexpansion compressor disposed in between the turbine and the working fluid compressor, such that the spent working fluid turbine outlet is connected to an overexpansion compressor inlet of the overexpansion compressor, the overexpansion compressor having an overexpansion compressor outlet connected to the working fluid compressor inlet of the working fluid compressor.
	However, Held ’921 teaches a work recovery cycle using a supercritical CO2 (Fig 1, working fluid being supercritical SO2, Para 0028 ll. 9-11) comprising an overexpansion compressor (123 Fig 1) disposed in between the turbine (112) and the working fluid compressor 

    PNG
    media_image4.png
    635
    761
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an overexpansion compressor disposed in between the turbine and the working fluid compressor in Held ‘791, such that the spent working fluid turbine outlet is connected to an overexpansion compressor inlet of the overexpansion compressor, the 
Regarding claim 5
Held ‘791 in view of in view of Eleftheriou and Held ’921 discloses the gas turbine engine of claim 4.
Held ‘791 further discloses a recuperator heat exchanger (112 Fig 1) including a first flowpath (1st flowpath annotated) connecting the working fluid compressor outlet (compressor 108 outlet) to the second inlet of the heat exchanger (2nd inlet of HX 102).
Regarding claim 6
Held ‘791 in view of in view of Eleftheriou and Held ’921 discloses the gas turbine engine of claim 5.
Held ‘791 further discloses wherein the recuperator heat exchanger (112 Fig 1)  includes a second flowpath (2nd flowpath annotated in Fig 1 above) connecting the working fluid turbine outlet (turbine 112 outlet) to the working fluid compressor inlet (inlet of compressor 108).
Held ‘791 is silent on the second flow path connecting to the overexpansion compressor inlet.
However, Held ’921 teaches a work recovery cycle using a supercritical CO2 (Fig 1, working fluid being supercritical SO2, Para 0028 ll. 9-11) comprising an overexpansion compressor (123 Fig 1) disposed in between a recuperator heat exchanger (116) and the working fluid compressor (125), such that the second flowpath of the recuperator heat exchanger (2nd 

    PNG
    media_image5.png
    635
    761
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an overexpansion compressor disposed in between the recuperator heat exchanger and the working fluid compressor in Held ‘791, such that the second flow path of the recuperator heat exchanger connecting to the overexpansion compressor inlet, as suggested and taught by Held’921, in order to add more heat and pressure to the working fluid.
Regarding claim 7
Held ‘791 in view of in view of Eleftheriou and Held’921 discloses the gas turbine engine of claim 6.
Held ‘791 is silent on a first heat rejection heat exchanger connecting an outlet of the overexpansion compressor to an inlet of the working fluid compressor and wherein the working fluid turbine outlet is connected to the overexpansion compressor inlet via a second heat rejection heat exchanger.
However, Held’921 teaches a work recovery cycle using a supercritical CO2 (Fig 1, working fluid being supercritical SO2, Para 0028 ll. 9-11) comprising a first heat rejection heat exchanger (121 Fig 1) connecting an outlet of the overexpansion compressor (outlet of compressor 123) to an inlet of the working fluid compressor (HX 121 connects to inlet of working compressor 125 via 124, 122) and wherein the working fluid turbine outlet (turbine 112 outlet) is connected to the overexpansion compressor inlet (inlet of compressor 123) via a second heat rejection heat exchanger (120).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the work recovery cycle in Held ‘791, a first heat rejection heat exchanger, an overexpansion compressor, and a second heat rejection heat exchanger, such that the first heat rejection heat exchanger connecting an outlet of the overexpansion compressor to an inlet of the working fluid compressor and wherein the working fluid turbine outlet is connected to the overexpansion compressor inlet via the second heat rejection heat exchanger, as suggested and taught by Held’921, in order to add more heat and pressure to the working fluid as well as provide efficient thermal management to the recovery cycle.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held ‘791 in view of Eleftherious and Held’921, as applied to claim 4, and further by evidence from Supercritcal CO2 Tech Team, Department of Energy (pg 1-4).
Regarding claim 8
	Held’791 in view of Held’921 discloses the gas turbine engine of claim 4.
Held’791 in view of Held’921 further discloses the overexpansion compressor inlet (Held’21 teaches the inlet of compressor 123 in Fig 1).
Held’791 further discloses wherein a fluid pressure at the working fluid compressor inlet (pressure of working fluid at compressor 108 inlet in Fig 1) is at least a supercritical pressure of a fluid in the working fluid work recovery cycle during standard operations (the recovery cycle can be operated such that the working fluid CO2 remained in a supercritical state during the entire cycle, Col 6 ll. 28-29);
a supercritical state of CO2 is an inherent property relating to the pressure of CO2, as demonstrated by the graph shown by Department of Energy page 3 below:

    PNG
    media_image6.png
    631
    852
    media_image6.png
    Greyscale

this indicates that Held inherently teaches the pressure of the working fluid of the entire cycle, including at the compressor 108 inlet, is at a supercritical pressure during standard operation), and
wherein a pressure of the working fluid is below a supercritical pressure of the working fluid (in another embodiment, the entire cycle may be operated such that the working fluid is in a subcritical state, i.e. below a supercritical state, during the entire execution of the cycle, Col 6 ll. 41-44, this indicates that the whole cycle can also be operated at below a supercritical pressure of the working fluid) at the inlet of the working fluid compressor.
Regarding claim 9
Held’791 in view of in view of Eleftheriou and Held’21 discloses the gas turbine engine of claim 8.
Held’791 further discloses wherein during standard operations, a fluid pressure and temperature at the working fluid compressor inlet (compressor 108 inlet in Fig 1) is the supercritical pressure and temperature of the working fluid in the sCO2 work recovery cycle (the recovery cycle can be operated such that the working fluid remained in a supercritical state during the entire cycle, Col 6 ll. 28-29; 
a supercritical state of CO2 is an inherent property relating to the pressure and temperature of CO2, as demonstrated by the graph shown by Department of Energy page 3 above, which indicates that Held inherently teaches the sCO2 pressure and temperature at the compressor 108 inlet is at a supercritical state at all times during operation of the cycle).
It is notated that the limitation “allowing sufficient margin such for fluid property and operational fluctuations such that the compressor inlet fluid is not located within a vapor dome” is interpreted as functional language, the working fluid operating at a supercritical level during the entire cycle in the prior art is the same or similar as the claimed invention, thus capable of performing the function of “allowing sufficient margin such for fluid property and operational fluctuations such that the compressor inlet fluid is not located within a vapor dome”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 10-11 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-2, 9-10, and 19-20 of copending Application No. 16/248,922 in view of Eleftheriou. 
Regarding claim 1
	Claim 1 of Application No. 16/248,922 discloses a gas turbine engine comprising: 
a primary flowpath fluidly connecting a compressor section, a combustor section, and a turbine section; 
a heat exchanger including an first inlet connected to a high pressure compressor bleed, a first outlet connected to a high pressure turbine inlet; 
the heat exchanger further including a second inlet fluidly connected to a supercharged CO2 (sCO2) work recovery cycle and a second outlet connected to the sCO2 work recovery cycle; and 
wherein the sCO2 work recovery cycle is an overexpanded, recuperated work recovery cycle (claim 1 of Application No. 16/248,922 discloses a recuperated Brayton cycle which also functions as an overexpanded, recuperated work recovery cycle).
Claim 1 of Application No. 16/248,922 is silent on the location of the heat exchanger 102 being disposed in the primary flowpath of a gas turbine engine and is aft of a turbine section of the gas turbine engine.
	However, Eleftheriou teaches a heat exchanger (30 Fig 2) being placed in the exhaust flow (52) which is along the primary flow path of the gas turbine engine (exhaust flow 52 is part of the primary flow which is from compressor to combustor to turbine and finally to the exhaust) and is aft of a turbine section (18) of the gas turbine engine.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the heat exchanger in claim 1 of Application No. 16/248,922 in the primary flow path and aft of the turbine section, as suggested and taught by Eleftheriou, because this allows for heat recovery of the exhaust flow.
Regarding claim 2
	Claim 2 of Application No. 16/248,922 is identical to claim 2.
Regarding claim 3
	Claim 1 of Application No. 16/248,922 is identical to claim 3.
Regarding claim 10
	Claim 9 of Application No. 16/248,922 is identical to claim 10.
Regarding claim 11
	Claim 10 of Application No. 16/248,922 is identical to claim 11.
Regarding claim 19
Claim 19 of Application No. 16/248,922 discloses a gas turbine engine comprising: 
a primary flowpath fluidly connecting a compressor section, a combustor section, and a turbine section; 
a heat exchanger including an first inlet connected to a high pressure compressor bleed, a first outlet connected to a high pressure turbine inlet; 
the heat exchanger further including a second inlet fluidly connected to a supercharged CO2 (sCO2) work recovery cycle and a second outlet connected to the sCO2 work recovery cycle; and 

a means for transmitting rotational work from the overexpanded work recovery cycle to at least one other engine system.
Claim 19 of Application No. 16/248,922 is silent on the location of the heat exchanger 102 being disposed in the primary flowpath of a gas turbine engine and is aft of a turbine section of the gas turbine engine.
	However, Eleftheriou teaches a heat exchanger (30 Fig 2) being placed in the exhaust flow (52) which is along the primary flow path of the gas turbine engine (exhaust flow 52 is part of the primary flow which is from compressor to combustor to turbine and finally to the exhaust) and is aft of a turbine section (18) of the gas turbine engine.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the heat exchanger in claim 19 of Application No. 16/248,922 in the primary flow path and aft of the turbine section, as suggested and taught by Eleftheriou, because this allows for heat recovery of the exhaust flow.
Regarding claim 20
	Claim 20 of Application No. 16/248,922 is identical to claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4-6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 and 8 of copending Application No. 16/248,922 in view of Eleftheriour, as applied to claim 1 above, and further in view of Held’921.
Regarding claim 4
	Claim 4 of Application No. 16/248,922 in view of Eleftheriou discloses claim 4.
	Claim 4 of Application No. 16/248,922 is silent on an overexpansion compressor disposed in between the turbine and the working fluid compressor, such that the spent working fluid turbine outlet is connected to an overexpansion compressor inlet of the overexpansion compressor, the overexpansion compressor having an overexpansion compressor outlet connected to the working fluid compressor inlet of the working fluid compressor.
	However, Held’921 teaches a work recovery cycle using a supercritical CO2 (Fig 1, working fluid being supercritical SO2, Para 0028 ll. 9-11) comprising an overexpansion compressor (123 Fig 1) disposed in between the turbine (112) and the working fluid compressor (125), such that the spent working fluid turbine outlet (turbine 112 outlet) is connected to an overexpansion compressor inlet (inlet of compressor 123; turbine 112 outlet flows to 116, 120, to inlet of compressor 123) of the overexpansion compressor, the overexpansion compressor (123) having an overexpansion compressor outlet (outlet of compressor 123) connected to the working fluid compressor inlet (inlet of 125) of the working fluid compressor (125).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an overexpansion compressor disposed in between the turbine and the working fluid compressor in Claim 4 of Application No. 16/248,922, such that the spent working fluid turbine outlet is connected to an overexpansion compressor inlet of the overexpansion compressor, the overexpansion compressor having an overexpansion compressor outlet 
Regarding claim 5
	Claim 5 of Application No. 16/248,922 is identical to claim 5.
Regarding claim 6
	Claim 5 of Application No. 16/248,922 is identical to claim 6.
Regarding claim 9
Claim 8 of Application No. 16/248,922 is identical to claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, see page 5, filed on 05/03/2021, with respect to the rejection(s) of claim(s) 1 and 19 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Held’791 in view of Eleftheriou.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741